DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “A ScAlMgO4 monocrystalline substrate having a crystal oxygen concentration of 57 atom% or less as measured by inductively coupled plasma atomic emission spectroscopy analysis”. By definition of atomic %, 1 atom of Sc, 1 atom of Al, 1 atom of Mg and 4 atoms of O would produce an atomic percentage of 4/(1+1+1+4)=4/7=0.5714, which is greater than the claimed oxygen concentration. For the purposes of expediating examination, a ScAlMgO4 is interpreted as having 0.57 atom % when rounding to the nearest hundredth. The same argument applies to dependent claims 2-6.

Claim 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ScAlMgO4 monocrystalline substrate, does not reasonably provide enablement for “having a crystal oxygen concentration of 57 atom% or less”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the ScAlMgO4 and the claimed oxygen concentration  the invention commensurate in scope with these claims. Furthermore, the claimed oxygen concentration does not have any lower limit; therefore an oxygen concentration of 0% would not be enabled. Also, there is a minimum oxygen concentration of 57 atom % to be ScAlMgO4 and any oxygen concentration below that limit would produce a different stoichiometric compound. The same argument applies to dependent claims 2-6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “A ScAlMgO4 monocrystalline substrate having a crystal oxygen concentration of 57 atom% or less as measured by inductively coupled plasma atomic emission spectroscopy analysis”. By definition of atomic %, 1 atom of Sc, 1 atom of Al, 1 atom of Mg and 4 atoms of O would produce an oxygen atomic percentage of 4/(1+1+1+4)=4/7=0.5714, which is greater than the claimed oxygen concentration. It is unclear how a ScAlMgO4 can have the claimed stoichiometric formula and simultaneously also have a crystal oxygen concentration of 57 atom% or less. It is also unclear how a crystal can be ScAlMgO4 and also have an oxygen concentration of 5%, which would be within the claimed range. The same argument applies to dependent claims 2-6

Claim 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites, “a substrate for crystal growth, and has a curvature radius R [m] and a thickness ts [m] satisfying 5.0 N/mm2 < in the following formula: =(Ef x tf2) x 103/(6 x (1-vf) x R x ts), wherein Ef [GPa] represents the Young's modulus of a film to be grown by crystal growth, vf represents the Poisson's ratio of the film to be grown by crystal growth, and tf [m] represents the thickness of the film to be grown by crystal growth.” The claim is indefinite because there are too many unknown variables to determine the scope of the claim. For example, it is unclear if a ScAlMgO4 substrate having a thickness of 0.5 mm and a curvature radius of 10 m is within the claimed range because the variables for the grown film are unknown because the grown film can be made of any material or any thickness. For the purposes of expediating examination, any ScAlMgO4 substrate would read on the claimed limitation because the grown film can be any material and any thickness to satisfy the claimed formula. The same argument applies to claim 6, which recites the same limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuda (JP 2017-119597), an English abstract and computer translation (CT) is provided.
Fukuda teaches a ScAlMgO4 single crystal using a CZ method and a oxygen concentration in the atmosphere is 0% (CT [0001]-[0018], [0014] explicitly teaches 0% oxygen and [0017] teaches a nitrogen only atmosphere).
Fukuda does not explicitly teach a crystal oxygen concentration of 57 atom% or less as measured by inductively coupled plasma atomic emission spectroscopy analysis. However, this feature would be inherent because applicant teaches the claimed oxygen concentration is obtained by a crystal pulling method in an atmosphere having an oxygen concentration of 0.1 volume% or less, and Fukuda teaches an atmosphere of 0% oxygen. In the alternative, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fukuda et al by having a crystal oxygen concentration of 57 atom% or less as measured by inductively coupled plasma atomic emission because changes in concentration are prima facie obvious (MPEP 2144.05) and Fukuda teaches the crystal composition may deviate from the stoichiometric ratio of 4 (CT [0006]). It is also noted that Fukuda teaches the melt starting composition is adjusted to pull at ScAlMgO4 crystal having a stoichiometric ratio of 4 and the melt is replenished if the composition deviates to satisfy the stoichiometric ratio of 4 (CT [0010]), which satisfies the claimed composition, and as discussed would read on a 57% atomic ratio rounded to the nearest hundredth. Furthermore, the composition of the melt can be adjusted to achieve a different oxygen concentration if a composition that is not stoichiometric is desired by applicant to achieve a desired oxygen concentration.
Referring to claim 4, Fukuda teaches a ScAlMgO4 single crystal using a CZ method using a feed stock Sc2O4, MgO and Al2O3, pulling a seed from a melt, and a oxygen concentration in the atmosphere is 0% (CT [0001]-[0018], [0014] explicitly teaches 0% oxygen and [0017] teaches a nitrogen only atmosphere).

Claim 2, 3-5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP 2017-119597), an English abstract and computer translation (CT) is provided, as applied to claims 1 and 4 above, and further in view of Fukuda et al (JP 2018-150198), an English Abstract and Computer translation (CT2) is provided.
Referring to claim 2 and 6, Fukuda (‘597) teaches all of the limitations of claim 2, as discussed above, except has a curvature radius R [m] and a thickness ts [m] satisfying 5.0 N/mm2 < in the following formula: =(Ef x tf2) x 103/(6 x (1-vf) x R x ts), wherein Ef [GPa] represents the Young's modulus of a film to be grown by crystal growth, vf represents the Poisson's ratio of the film to be grown by crystal growth, and tf [m] represents the thickness of the film to be grown by crystal growth. As discussed above, this limitation is indefinite.
In a method of making ScAlMgO-4 single crystal wafers, Fukuda et al (‘198) teaches a single crystal ScAlMgO-4 having a radius of curvature of more than 10 m, and grown using a Czochralski crystal growth method in O2 atmosphere of 0.1-5.0%, and a temperature gradient of 1.5-5.0 °C/mm (CT2 [0006]-[0023]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Fukuda et al also teaches the single crystal was cut and polished into a wafer shape (CT2 [0025]-[0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fukuda by growing a single crystal ScAlMgO-4 having a radius of curvature of more than 10 m, as taught by Fukuda et al, to produce a substrate suitable for LEDs (CT2 [0034]).
As discussed above, this formula limitation is indefinite. Therefore, the examiner maintains that the single crystal ScAlMgO-4 wafer having a radius of curvature of more than 10 m, would meet the claimed limitation because any layer of any thickness can be formed on the wafer to satisfy the formula. It is also noted that the wafer may be cut to any desired thickness because changes in size and shape are prima facie obvious (MPEP 2144.04).
Referring to claim 3, this limitation merely recites an intended use of the substrate, and does not require a GaN film. The substrate taught by the combination of Fukuda and Fukuda et al is capable of having a GaN film grown thereon with a desired thickness; therefore meets the claimed limitation.
Referring to claim 4, the combination of Fukuda and Fukuda et al teaches an embodiment of 0% oxygen (CT [0014]) and using a 0.1%-5% oxygen atmosphere (CT2 [0019]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 5, the combination of Fukuda and Fukuda et al teaches a temperature gradient of 1.5-5.0 °C/mm (CT2 [0006]-[0023]). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (JP 2018-150198), an English Abstract and Computer translation (CT2) is provided.
In a method of making ScAlMgO-4 single crystal wafers, Fukuda et al (‘198) teaches a single crystal ScAlMgO-4 having a radius of curvature of more than 10 m, and grown using a Czochralski crystal growth method in O2 atmosphere of 0.1-5.0%, and a temperature gradient of 1.5-5.0 °C/mm (CT2 [0006]-[0023]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Fukuda et al also teaches the single crystal was cut and polished into a wafer shape (CT2 [0025]-[0034]).
Fukuda et al does not explicitly teach a crystal oxygen concentration of 57 atom% or less as measured by inductively coupled plasma atomic emission spectroscopy analysis. However, this feature would be expected for growth in a 0.1% oxygen atmosphere, which is within the range taught Fukuda et al because applicant teaches the claimed oxygen concentration is obtained by a crystal pulling method in an atmosphere having an oxygen concentration of 0.1 volume% or less. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 2 and 6, Fukuda et al teaches all of the limitations of claim 2, as discussed above, except has a curvature radius R [m] and a thickness ts [m] satisfying 5.0 N/mm2 < in the following formula: =(Ef x tf2) x 103/(6 x (1-vf) x R x ts), wherein Ef [GPa] represents the Young's modulus of a film to be grown by crystal growth, vf represents the Poisson's ratio of the film to be grown by crystal growth, and tf [m] represents the thickness of the film to be grown by crystal growth. As discussed above, this limitation is indefinite. Therefore, the examiner maintains that the single crystal ScAlMgO-4 wafer having a radius of curvature of more than 10 m, would meet the claimed limitation because any layer of any thickness can be formed on the wafer to satisfy the formula. It is also noted that the wafer may be cut to any desired thickness because changes in size and shape are prima facie obvious (MPEP 2144.04).
Referring to claim 3, this limitation merely recites an intended use of the substrate, and does not require a GaN film. The substrate taught by the combination of Fukuda and Fukuda et al is capable of having a GaN film grown thereon with a desired thickness; therefore meets the claimed limitation.
Referring to claim 4, Fukuda et al teaches an embodiment using a 0.1%-5% oxygen atmosphere (CT2 [0019]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 5, Fukuda et al teaches a temperature gradient of 1.5-5.0 °C/mm (CT2 [0006]-[0023]). Overlapping ranges are prima facie obvious (MPEP 2144.05).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714